DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0076453 (Hu).
Regarding claim 1: 
Hu disclose an X-ray imaging apparatus comprising: 
an X-ray source irradiating X-rays to a subject from a plurality of locations [0028]; 
an X-ray detector detecting X-rays irradiated from the plurality of locations and passing through the subject [0028]; and 
a controller configured to obtain a plurality of projected images corresponding to the plurality of locations from the detected X-rays [0028], create a plurality of sectional images by reconstructing the plurality of projected images ([0038]-[0041], Fig. 4B, 422; Fig. 6A and 6B), determine at least one of the plurality of sectional images having a preset feature in a region of interest ([0036], 410a), and insert an indicator to indicate the feature to the at least one sectional image ([Fig. 4B, 410a).
Regarding claim 2: 

Regarding claim 3: 
Hu disclose the X-ray imaging apparatus of claim 1, wherein the preset feature comprises at least one type of a foreign body in a joint, a joint cartilage defect, bone fractures, a joint having maximum thickness, or a joint having minimum thickness (Fig. 4 and 6).
Regarding claim 4: 
Hu disclose the X-ray imaging apparatus of claim 3, wherein the controller is configured to perform image processing on the region of interest in each of the plurality of sectional images by separating a joint image and a bone image included in the region of interest in each of the plurality of sectional images, and determine whether there is the preset feature in each of the plurality of sectional images (Fig. 4 and 6).
Regarding claim 5: 
Hu disclose the X-ray imaging apparatus of claim 4, wherein the controller is configured to determine at least one of whether there is a foreign body in the joint, whether there is a joint cartilage defect, or whether there is bone fracture in each of the plurality of sectional images based on image processing on the joint image and the bone image in each of the plurality of sectional images (Fig. 4 and 6).
Regarding claim 6: 
Hu disclose the X-ray imaging apparatus of claim 4, wherein the controller is configured to measure joint thickness in the region of interest in each of the plurality of sectional images based on the joint image and the bone image in each of the plurality of sectional images, determine at least one of a sectional image having maximum joint thickness or a sectional image having minimum joint thickness 
Regarding claim 7: 
Hu disclose the X-ray imaging apparatus of claim 3, wherein the controller is configured to perform a neural network operation on each of the plurality of sectional images, and determine whether there is the preset feature in each of the plurality of sectional images based on information resulting from the neural network operation for the sectional image (Fig. 4 and 6)..
Regarding claim 8: 
Hu disclose the X-ray imaging apparatus of claim 2, wherein the controller is configured to control the display to match and display each type of the preset feature and an identification number of a sectional image corresponding to the type of the preset feature (Fig. 4 and 6)..
Regarding claim 9: 
Hu disclose the X-ray imaging apparatus of claim 2, further comprising: an input device configured to receive an input of a user, wherein the controller is configured to control the display to display one of the plurality of sectional images, receive a choice of at least one region of interest including a portion of interest in the sectional image from the user through the input device, and when a preset input is received from the user through the input device, control the display to display the at least one of the plurality of sectional images to which the indicator is inserted (Fig. 4 and 6)..
Regarding claim 10: 
Hu disclose the X-ray imaging apparatus of claim 2, wherein the controller is configured to perform image processing on one of the plurality of sectional images to determine a joint included in the sectional image, and determine a region of interest to include the determined joint (Fig. 4 and 6)..
Regarding claim 11: 

Regarding claim 12: 
Hu disclose the X-ray imaging apparatus of claim 11, wherein the controller is configured to determine whether there is a change in the feature by comparing the at least one sectional image with the at least one previous sectional image, and control the display to display information about the determination of whether there is a change in the feature (Fig. 4 and 6).
Regarding claim 13: 
Hu disclose an X-ray imaging apparatus comprising: 
an X-ray source irradiating X-rays to a subject from a plurality of locations [0028]; 
an X-ray detector detecting X-rays irradiated from the plurality of locations and passing through the subject [0028]; and 
a controller configured to obtain a plurality of projected images corresponding to the plurality of locations from the detected X-rays [0028], create a plurality of sectional images by reconstructing the plurality of projected images ([0038]-[0041], Fig. 4B, 422; Fig. 6A and 6B), determine at least one of the plurality of sectional images having a preset feature in a region of interest ([0036], 410a), and determine a numerical value corresponding to the region of interest based on a state of the feature in the at least one sectional image (Fig. 4C and 5).
Regarding claim 14: 
Hu disclose the X-ray imaging apparatus of claim 13, wherein the controller is configured to calculate a numerical value for the region of interest in each of the at least one sectional image based on 
Regarding claim 15: 
Hu disclose the X-ray imaging apparatus of claim 13, wherein the controller is configured to perform a neural network operation on each of the at least one sectional image, calculate a numerical value for the region of interest of each of the at least one sectional image based on information resulting from the neural network operation for the sectional image, and determine a numerical value corresponding to the region of interest by summing the calculated numerical values ([0040]-[0046]).
Regarding claim 16: 
Hu disclose the X-ray imaging apparatus of claim 13, further comprising: a display, wherein the controller is configured to control the display to display at least one of numerical values of respective regions of interest in one of the plurality of sectional images or a sum of the numerical values ([0040]-[0046]).
Regarding claim 17: 
Hu disclose the X-ray imaging apparatus of claim 16, further comprising: an input device configured to receive an input of a user, wherein the controller is configured to, when receiving a choice of one of regions of interest from the user through the input device, control the display to display at least one of a sectional image having the feature corresponding to the chosen region of interest or a calculation ground for the numerical value for the chosen region of interest (Fig. 4-6).
Regarding claim 18: 
Hu disclose a control method of an X-ray imaging apparatus comprising an X-ray source irradiating X-rays to a subject from a plurality of locations and an X-ray detector detecting X- rays irradiated from the plurality of locations and passing through the subject, the control method 
Regarding claim 19: 
Hu disclose the control method of claim 18, wherein the X-ray imaging apparatus further comprises a display, further comprising: controlling the display to display the at least one sectional image to which the indicator is inserted (Fig. 4 and 6).
Regarding claim 20: 
Hu disclose the control method of claim 18, wherein the preset feature comprises at least one type of a foreign body in a joint, a joint cartilage defect, bone fractures, a joint having maximum thickness, or a joint having minimum thickness (Fig. 4 and 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884